Citation Nr: 0910394	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-37 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1976 to May 1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

Procedural history

The PTSD claim

On April 11, 2004, the Veteran filed a claim of entitlement 
to service connection for PTSD.  In a February 2005 rating 
decision, the RO, inter alia, denied service connection for 
PTSD.  In February 2005, the Veteran filed a timely notice of 
disagreement (NOD); he requested review by a Decision Review 
Officer (DRO).  A DRO conducted a de novo review of the claim 
and rendered a decision in an October 2005 statement of the 
case (SOC).  The Veteran perfected his appeal in January 2006 
with the timely submission of a VA form 9 in which he 
requested a Travel Board hearing.  

The Veteran testified at a Travel Board hearing which was 
chaired by a Veterans Law Judge at the Seattle RO in August 
2006 concerning his claim for service connection for PTSD.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

In October 2007, after considering the hearing testimony and 
additional evidence submitted during and since the 
proceeding, the RO granted service connection for PTSD and 
assigned an initial 50 percent rating.  

The Veteran expressed disagreement with that decision in a 
November 2007 NOD.  The appeal proceeded to the Board.  In 
February 2008, the Board, inter alia, remanded the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for service-connected PTSD to the RO for preparation of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) [holding 
that where a notice of disagreement is filed, but a SOC has 
not been issued, the Board must remand the claim so that a 
SOC may be issued].  The RO did so in May 2008, and the 
Veteran perfected an appeal as to that issue by filing 
another VA Form 9 in May 2008 in which he requested another 
Travel Board hearing.

In August 2008, the Board again remanded the Veteran's claim 
for an initial evaluation in excess of 50 percent for 
service-connected PTSD so that the Veteran could be scheduled 
for a Travel Board hearing pursuant to 38 C.F.R. § 20.700(a) 
(2008).  

The Veteran again testified at a Travel Board hearing which 
was chaired by the undersigned at the Seattle RO in February 
2009 concerning his claim for entitlement to an initial 
evaluation in excess of 50 percent for service-connected 
PTSD.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.  

The TDIU claim

In a December 2008 rating decision, the Veteran was denied 
entitlement to TDIU.  The Veteran filed a timely NOD as to 
that determination in January 2009.  However, the RO did not 
issue a SOC as to this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary and procedural 
development.

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).  

Reasons for remand

Evidentiary development

During the aforementioned February 2009 hearing, the Veteran 
testified that he was receiving current treatment for his 
service-connected PTSD at the Richland VA Outpatient Clinic 
(VAOC).  The Board notes that the claims folder is negative 
for any treatment records from the Richland Community Based 
Outpatient Clinic or for any VA treatment after September 
2007.  Inasmuch as VA is on notice of the potential existence 
of additional records from quarterly, or otherwise regular, 
VA outpatient psychiatric treatment, records from any such 
treatment should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).

The Board also notes that the Veteran has changed employment 
several times during the pendency of this appeal.  The 
Veteran's current employment status is unclear.  

Updated treatment records and employment records should be 
associated with the claims folder, as they could potentially 
affect the outcome of the issue currently on appeal.  See 38 
U.S.C.A. § 5103A (West 2002).

VA examination

A review of the record reveals that the Veteran's last VA 
examination for PTSD was conducted in September 2007, over a 
year and a half ago.  Further, as noted above, the Veteran 
reports that he has since lost his job, and that the symptoms 
of his PTSD prevent him from finding employment.  VA's duty 
to assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (Court determined that Board should have 
ordered contemporaneous examination of Veteran because a 23-
month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating).  Because 
the current level of the Veteran's disability is unclear, the 
Board believes that another examination is necessary.

2.  Entitlement to TDIU due to service-connected 
disabilities.

As was described in the introduction, a December 2008 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio denied the Veteran's claim of 
entitlement to TDIU due to service-connected disabilities.  
The Veteran has since expressed disagreement with that 
decision in a timely January 2009 NOD.  A SOC pertaining to 
that issue has not been issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claims to the 
agency of original jurisdiction so that a SOC may be issued.

Accordingly, this claim is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  VBA should contact the Veteran and ask 
that he identify all sources of treatment 
for his service-connected PTSD since 
September 2007.  VBA should attempt to 
associate with the Veteran's VA claims 
folder any such treatment records not 
already obtained.  Regardless of whether 
the Veteran responds, VBA should obtain 
the Veteran's complete file (outpatient 
and inpatient) from the Richland VAOC.  
Efforts to obtain these records should be 
memorialized in the Veteran's VA claims 
folder.  


2.  VBA should contact the Veteran and ask 
that he provide a complete employment 
history subsequent to April 11, 2004.  Any 
employment records obtained should be 
associated with the claims folder.  

3.  VBA should schedule the Veteran for a 
mental health examination with an 
appropriate medical professional to 
determine the current severity of his 
service-connected PTSD.  The report of the 
examination should be associated with the 
Veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
again review the record and readjudicate 
the Veteran's claim.  If the decision 
remains unfavorable to the Veteran, in 
whole or in part, a supplemental statement 
of the case (SSOC) should be prepared.  
The Veteran should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.  

5.  VBA should issue a SOC pertaining to 
the issue of entitlement to TDIU.  In 
connection therewith, the Veteran should 
be provided with appropriate notice of his 
appellate rights.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

